DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-11, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kurita et al, US Patent 9,214,340 B2, in view of Chen et al 6,024,799, and Strang, US 2003/0019580 A1.
Regarding claims 1 and 3, Kurita et al a showerhead assembly 300 for distributing a gas within a reaction chamber 312, the showerhead assembly comprising: a top plate 318A; a first gas distribution plate (upper most plate lower edge of the first chamber 319A) comprising a first surface and a second surface, wherein a first plurality of apertures 323 extend through the first gas distribution plate; a first chamber 319A formed within the assembly, the first chamber 319A defined between the top plate 318A and the first gas distribution plate; a second gas distribution plate (lower most plate lower edge of the second chamber 319B) comprising a third surface and a fourth surface, wherein a second plurality of apertures 324 extend through the second gas distribution plate; a second chamber 319b formed within the assembly, the second chamber defined between the first gas distribution plate and the second gas distribution plate; a reaction chamber 312 disposed below the second gas distribution plate; a first inlet 304A extending through the top plate 318A and configured to deliver gas to the first chamber 319A to flow through the first plurality of apertures 323; and a second inlet 305A extending through the top plate 318A and through the first chamber  319A and configured to deliver gas to the second chamber 319B to flow through the second plurality of apertures 324. (Figure 3A)
	Kurita et al differs from the present invention in that Kurita et al does not teach wherein each aperture of at least one of the first plurality of apertures and the second plurality of apertures comprises: a first section comprising a first-section first end in contact with the first surface, a first-section second end, and a first-section continually tapering wall therebetween, wherein a cross-sectional area of the first-section first end is greater than a cross-sectional area of the first-section second end; a conduit comprising a conduit first end in contact with the first-section second end and a conduit second end; and a second section comprising a second-section first end in contact with the second surface, a second-section second end in contact with the conduit second end, and a second-section continually tapering wall therebetween, wherein a cross-sectional area of the second-section first end is greater than a cross-sectional area of the second-section second end, and wherein the second section and the conduit share a common axis and a ratio of a length of the conduit to a length of the second section along the common axis ranges between about 1:1 to about 8:1.
	Chen et al teaches: a gas distribution plate 10 comprising: a first surface 12 and a second surface 14; and a plurality of apertures 16 extending from the first surface to the second surface, wherein each of the plurality of apertures comprises: a first section 252 comprising a first-section first end (top) in contact with the first surface 12, a first-section second end (bottom), and a first-section tapering wall (connecting the top and bottom) there between, wherein a cross-sectional area of the first-section first end is greater than a cross-sectional area of the first-section second end (Figure 9); a conduit (middle section between the first section 252 and second section 260) comprising a conduit first end in contact with the first-section second end and a conduit second end (Figure 9); and a second section 260 comprising a second-section first end (bottom) in contact with the second surface 14, a second-section second end (top) in contact with the conduit second end, and a second-section tapering wall (between the top and bottom) there between, wherein a cross-sectional area of the second-section first end is greater than a cross-sectional area of the second-section second end (Figure 9); wherein: the first section, the conduit, and the second section share a common axis; and an angle of opposing sides of the first-section tapering wall is about 60 degrees. 
	The motivation for modifying the shape of the apertures of Kurita et al is to improve the flow of the gas through the apertures and uniformity of the gas distribution across the showerhead assembly as taught by Chen et al.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to shape the apertures of Kurita et al as taught by Chen et al.
Kurita et al and Chen et al differ from the present invention in that the aperture of Figure 9 does not teach a ratio of a length of the conduit to a length of the first section or second section along the common axis ranges between about 1:1 to about 8:1.  
In Figure 12, Chen et al teaches a ratio of a length of the conduit to a length of the first section or second section along the common axis ranges between about 1:1 to about 8:1 (See Figure 12)
The motivation for changing the length of the first section and second section or the length of the conduit in the apparatus of Kurita et al and Chen et al is to provide an alternate ratio as taught in Figure 12 of Chen et al. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ratio of the apertures of Kurita et al and Chen et al as taught by Chen et al.
Kurita et al and Chen et al differ from the present invention in that they do not teach that a cross-sectional width of the first-section first end is the same as a cross-sectional width of the second-section first end.
Strang teaches the use of a nozzle 504 (Figures 6 and 7) that have a first section comprising a first-section first end 510 in contact with the first surface (top surface Figures 6 and 7), a first-section second end (bottom edge of the top part of wall 508 Figure 7), and a first-section continually tapering wall therebetween (top part of wall 508 Figure 7), wherein a cross-sectional area of the first-section first end 510 is greater than a cross-sectional area of the first-section second end (bottom edge of the top part of wall 508 Figure 7); a conduit 520 comprising a conduit first end (top of 520) in contact with the first-section second end (bottom edge of the top part of wall 508 Figure 7) and a conduit second end (bottom of 520); and a second section comprising a second-section first end 516 (Figure 7) in contact with the second surface (bottom surface Figures 6 and 7), a second-section second end (top edge of the bottom part of wall 508 Figure 7) in contact with the conduit second end (bottom of 520), and a second-section continually tapering wall therebetween (bottom part of wall 508), wherein a cross-sectional area of the second-section first end 516 is greater than a cross-sectional area of the second-section second end (top edge of the bottom part of wall 508 Figure 7), and wherein the second section and the conduit share a common axis (Figures 6 and 7), and a cross-sectional width of the first-section first end 504 is the same as a cross-sectional width of the second-section first end 516 (Figures 6 and 7).
The motivation for making the cross-sectional width of the first-section first end the same as the cross-sectional width of the second-section first end in the apparatus of Kurita et al and Chen et al is to provide an alternate and equivalent design of the nozzle as taught by Strang. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the cross-sectional width of the first-section first end the same as the cross-sectional width of the second-section first end in the apparatus of Kurita et al and Chen et al as taught by Strang.
Regarding claim 5, Chen et al teaches that a length of the first section is 3.048 mm, which is in the range of about 0.25 mm to about 20 mm.  (Colum 5 line 14 through column 6 line 21)
Regarding claim 6, Chen et al teaches that a length of the second section is 5.08 mm, which is in the range from about 0.25 mm to about 20 mm.  (Colum 5 line 14 through column 6 line 21)
Regarding claim 7, Chen et al teaches a cross-sectional width (D2) of the conduit is 0.4064 mm which is about 0.5 mm to about 2 mm.  (Colum 5 line 14 through column 6 line 21)
Regarding claim 8, Chen et al teaches an angle of opposing sides of the first-section tapering wall is about 52 degrees (as seen in Figure 9) which is between about 30 degrees to less than 90 degrees. 
Regarding claim 8, Strang teaches an angle of opposing sides of the first-section tapering wall is about 72 degrees (as seen in Figure 7, Paragraph 0100) which is between about 30 degrees to less than 90 degrees.
Regarding claim 9, Chen et al teaches an angle of opposing sides of the second-section tapering wall is 78 degrees (as seen in Figure 9) which is between about 30 degrees to less than 90 degrees.  
Regarding claim 9, Strang teaches an angle of opposing sides of the second-section tapering wall is 72 degrees (as seen in Figure 7) which is between about 30 degrees to less than 90 degrees.
Regarding claim 10, Chen et al teaches the gas distribution plate comprises about 1500 apertures.  (Figure 7)
Regarding claim 11, Chen et al teaches a distance between centers of adjacent apertures S along a first axis is 5.537 mm which is between about 5 mm and about 20 mm. (Colum 5 line 14 through column 6 line 21)
Regarding claim 13, the first plurality of apertures 323 extend across the second chamber 319B and through the second gas distribution plate. (Figure 3a)
Regarding claim 21,  Kurita et al, Chen et al, and Strang differ from the present invention in that they do not teach that the ratio of the length of the conduit to the length of the second section along the common axis ranges between about 2:1 to about 7:1.
However, a person having ordinary skill in the art at the time of the invention would have known to how determine the optimum or workable ranges of the ratio of a length of the conduit to a length of the second section along the common axis by routine experimentation.  Having determined such optimum or workable ranges, such person would have been motivated to modify Kurita et al, Chen et al, and Strang to include the ratio of a length of the conduit to a length of the  second section along the common axis ranges between about 2:1 to about 7:1.
Applicant is reminded that when a particular parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, the determination of the optimum or workable ranges of the variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  In addition, where the general conditions of such a particular parameter in a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) as well as MPEP § 2144.05 (II)(A).  In the present case, it is well known in the art that the size (width and length) and shape of a conduit determines the pressure drop and controls how the gases flow through the conduit. (See cited references).  To that end, the size, shape, and ratio of the length of the conduit to a length of the first section along the common axis are result-effective variables.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Kurita et al and Chen et al to include the ratio of a length of the conduit to a length of the second section along the common axis ranges between about 2:1 to about 7:1. To that end, claim 21 is obvious in view of Kurita et al, Chen et al, and Strang.
	The Examiner also notes that:
It was held in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), by the Federal Circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  (Also see MPEP 2144.04 (IV)(A))
It has been held that dimensions are not sufficient to patentably distinguish over the prior art. (See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) or MPEP 2144.04 (IV)(A)
Claims 14-17, 19, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, 6,024,799, in view of Strang, US 2003/0019580 A1.
Regarding claim 14, Chen et al teaches: a gas distribution plate 10 comprising: a first surface 12 and a second surface 14; and a plurality of apertures 16 extending from the first surface to the second surface, wherein each of the plurality of apertures comprises: a first section 252 comprising a first-section first end (top) in contact with the first surface 12, a first-section second end (bottom), and a first-section tapering wall (connecting the top and bottom) there between, wherein a cross-sectional area of the first-section first end is greater than a cross-sectional area of the first-section second end (Figure 9); a conduit (middle section between the first section 252 and second section 260) comprising a conduit first end in contact with the first-section second end and a conduit second end (Figure 9); and a second section 260 comprising a second-section first end (bottom) in contact with the second surface 14, a second-section second end (top) in contact with the conduit second10 4814-7776-0975 1end, and a second-section tapering wall (between the top and bottom) there between, wherein a cross-sectional area of the second-section first end is greater than a cross-sectional area of the second-section second end (Figure 9); wherein: the first section, the conduit, and the second section share a common axis; and an angle of opposing sides of the first-section tapering wall is 52 degrees (as seen in Figure 9) which is about 60 degrees. 
	Alternately, if it is held that 52 degrees is not about 60 degrees, then it has been held that dimensions are not sufficient to patentably distinguish over the prior art. (See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) or MPEP 2144.04 (IV)(A) and the specific dimension (i.e. the angle of opposing sides of the first-section tapering wall) is not sufficient patentably distinguish the present invention over Chen et al. 
Furthermore, a person having ordinary skill in the art at the time of the invention would have known to how determine the optimum or workable ranges of the angle of opposing sides of the first-section tapering wall by routine experimentation.  Having determined such optimum or workable ranges, such person would have been motivated to modify Chen et al to include the angle of opposing sides of the first-section tapering wall between about 60 degrees and about 85 degrees.
Applicant is reminded that when a particular parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, the determination of the optimum or workable ranges of the variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  In addition, where the general conditions of such a particular parameter in a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) as well as MPEP § 2144.05 (II)(A).  In the present case, it is well known in the art that the angle of a conduit determines the pressure drop and controls how the gases flow through the conduit. (See cited references).  To that end, the angle of the opposing sides of the conduit is a result-effective variable.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Chen et al to include an angle of opposing sides of the first-section tapering wall between about 60 degrees and about 85 degrees.
	The Examiner also notes that:
It was held in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), by the Federal Circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  (Also see MPEP 2144.04 (IV)(A)).
Chen et al differs from the present invention in that Chen et al does not specifically teach that an angle of opposing sides of the first-section tapering wall is about 60 degrees to 85 degrees, or a cross-sectional width of the first-section first end is the same as a cross-sectional width of the second-section first end.
Strang teaches the use of a nozzle 504 (Figures 6 and 7) that have a first section comprising a first-section first end 510 in contact with the first surface (top surface Figures 6 and 7), a first-section second end (bottom edge of the top part of wall 508 Figure 7), and a first-section continually tapering wall therebetween (top part of wall 508 Figure 7), wherein a cross-sectional area of the first-section first end 510 is greater than a cross-sectional area of the first-section second end (bottom edge of the top part of wall 508 Figure 7); a conduit 520 comprising a conduit first end (top of 520) in contact with the first-section second end (bottom edge of the top part of wall 508 Figure 7) and a conduit second end (bottom of 520); and a second section comprising a second-section first end 516 (Figure 7) in contact with the second surface (bottom surface Figures 6 and 7), a second-section second end (top edge of the bottom part of wall 508 Figure 7) in contact with the conduit second end (bottom of 520), and a second-section continually tapering wall therebetween (bottom part of wall 508), wherein a cross-sectional area of the second-section first end 516 is greater than a cross-sectional area of the second-section second end (top edge of the bottom part of wall 508 Figure 7), and wherein the second section and the conduit share a common axis (Figures 6 and 7), an angle of opposing sides of the first-section tapering wall is 72 degrees which is about 60 degrees to 85 degrees (Figure 7, Paragraph 0100), or and a cross-sectional width of the first-section first end 504 is the same as a cross-sectional width of the second-section first end 516 (Figures 6 and 7).
The motivation for making the angle of opposing sides of the first-section tapering wall is 72 degrees which is about 60 degrees to 85 degrees and the cross-sectional width of the first-section first end the same as the cross-sectional width of the second-section first end in the apparatus of Chen et al is to provide an alternate and equivalent design of the nozzle as taught by Strang. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make an angle of opposing sides of the first-section tapering wall 72 degrees which is about 60 degrees to 85 degrees, and the cross-sectional width of the first-section first end the same as the cross-sectional width of the second-section first end in the apparatus of Chen et al as taught by Strang.
Regarding claim 15, Chen et al teaches a distance between centers of adjacent apertures S along a first axis is 5.537 mm which is between about 5 mm and about 20 mm. (Colum 5 line 14 through column 6 line 21)
Regarding claim 16, Chen et al teaches a distance (S-D3) on the second surface between perimeters of adjacent apertures (S) is 0.127 mm which is between 0 mm and about 5 mm.
Regarding claim 17, Chen et al teaches a length of the aperture is 10.16 mm which is greater than 1 mm.
	Regarding claim 19, Chen et al teaches: a gas distribution plate 10 comprising: a first surface 12 and a second surface 14; and a plurality of apertures 16 extending from the first surface to the second surface, wherein each of the plurality of apertures comprises: a first section 252 comprising a first-section first end (top) in contact with the first surface 12, a first-section second end (bottom), and a first-section tapering wall (connecting the top and bottom) there between, wherein a cross-sectional area of the first-section first end is greater than a cross-sectional area of the first-section second end (Figure 9); a conduit (middle section between the first section 252 and second section 260) comprising a conduit first end in contact with the first-section second end and a conduit second end (Figure 9); and a second section 260 comprising a second-section first end (bottom) in contact with the second surface 14, a second-section second end (top) in contact with the conduit second10 4814-7776-0975 1end, and a second-section tapering wall (between the top and bottom) there between, wherein a cross-sectional area of the second-section first end is greater than a cross-sectional area of the second-section second end (Figure 9); wherein: the first section, the conduit, and the second section share a common axis.
Chen et al differs from the present invention in that Chen et al does not teach a ratio of a length of the conduit to a length of the first section along the common axis ranges between about 1:1 to about 8:1; and a ratio of a length of the conduit to a length of the second section along the common axis ranges between about 1:1 to about 8:1.
Chen et al teaches in Figure 12, a ratio of a length of the conduit to a length of the first section 554 along the common axis is about 1:1.3 (as seen in Figure 12) which is in the range between about 1:1 to about 8:1; and a ratio of a length of the conduit to a length of the second section 558 along the common axis is about 1:1.14 (as seen in Figure 12) which is in the range about 1:1 to about 8:1.
The motivation for making the aperture of Figure 9 with a ratio of a length of the conduit to a length of the first section along the common axis ranges between about 1:1 to about 8:1; and a ratio of a length of the conduit to a length of the second section along the common axis ranges between about 1:1 to about 8:1in the apparatus of Chen et al is to provide an alternate ratio as taught in Figure 12 of Chen et al. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ratio of the apertures of Figure 9 of Chen et al as taught by figure 12 of Chen et al.
Chen et al differs from the present invention in that Chen et al does not teach that a cross-sectional width of the first-section first end is the same as a cross-sectional width of the second-section first end.
Strang teaches the use of a nozzle 504 (Figures 6 and 7) that have a first section comprising a first-section first end 510 in contact with the first surface (top surface Figures 6 and 7), a first-section second end (bottom edge of the top part of wall 508 Figure 7), and a first-section continually tapering wall therebetween (top part of wall 508 Figure 7), wherein a cross-sectional area of the first-section first end 510 is greater than a cross-sectional area of the first-section second end (bottom edge of the top part of wall 508 Figure 7); a conduit 520 comprising a conduit first end (top of 520) in contact with the first-section second end (bottom edge of the top part of wall 508 Figure 7) and a conduit second end (bottom of 520); and a second section comprising a second-section first end 516 (Figure 7) in contact with the second surface (bottom surface Figures 6 and 7), a second-section second end (top edge of the bottom part of wall 508 Figure 7) in contact with the conduit second end (bottom of 520), and a second-section continually tapering wall therebetween (bottom part of wall 508), wherein a cross-sectional area of the second-section first end 516 is greater than a cross-sectional area of the second-section second end (top edge of the bottom part of wall 508 Figure 7), and wherein the second section and the conduit share a common axis (Figures 6 and 7), and a cross-sectional width of the first-section first end 504 is the same as a cross-sectional width of the second-section first end 516 (Figures 6 and 7).
The motivation for making the cross-sectional width of the first-section first end the same as the cross-sectional width of the second-section first end in the apparatus of Chen et al is to provide an alternate and equivalent design of the nozzle as taught by Strang. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the cross-sectional width of the first-section first end the same as the cross-sectional width of the second-section first end in the apparatus of Chen et al as taught by Strang.
Regarding claim 20, Chen et al teaches an angle of opposing sides of the second-section tapering wall is 78 degrees (as seen in Figure 9) which is between about 30 degrees to less than 90 degrees.  
Regarding claim 20, Strang teaches an angle of opposing sides of the second-section tapering wall is 72 degrees (as seen in Figure 7) which is between about 30 degrees to less than 90 degrees.  
Regarding claims 22 and 23, Chen et al and Strang differ from the present invention in that they do not teach that the ratio of the length of the conduit to the length of the first section along the common axis ranges between about 2:1 to about 7:1 and the ratio of the length of the conduit to the length of the second section along the common axis ranges between about 2:1 to about 7:1.
However, a person having ordinary skill in the art at the time of the invention would have known to how determine the optimum or workable ranges of the ratio of a length of the conduit to a length of the first or second section along the common axis by routine experimentation.  Having determined such optimum or workable ranges, such person would have been motivated to modify Chen et al and Strang to include the ratio of a length of the conduit to a length of the first or second section along the common axis ranges between about 2:1 to about 7:1.
Applicant is reminded that when a particular parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, the determination of the optimum or workable ranges of the variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  In addition, where the general conditions of such a particular parameter in a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) as well as MPEP § 2144.05 (II)(A).  In the present case, it is well known in the art that the size (width and length) and shape of a conduit determines the pressure drop and controls how the gases flow through the conduit. (See cited references).  To that end, the size, shape, and ratio of the length of the conduit to a length of the first section along the common axis are result-effective variables.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Chen et al and Strang to include the ratio of a length of the conduit to a length of the first or second section along the common axis ranges between about 2:1 to about 7:1. To that end, claims 22 and 23 are obvious in view of Chen et al and Strang.
	The Examiner also notes that:
It was held in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), by the Federal Circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  (Also see MPEP 2144.04 (IV)(A))
It has been held that dimensions are not sufficient to patentably distinguish over the prior art. (See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) or MPEP 2144.04 (IV)(A)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-11, 13, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,858,737 (‘737) in view of Kurita et al, US Patent 9,214,340 B2 (‘340), and Strang, US 2003/0019580 A1 (‘580). 
‘737 teaches the claimed a second gas distribution plate comprising a third surface and a fourth surface, wherein a second plurality of apertures extend through the second gas distribution plate, and the shape, size, and claimed ratio of the apertures. 
‘737 differs from the present invention in that ‘737 does not teach: a top plate; a first gas distribution plate comprising a first surface and a second surface, wherein a first plurality of apertures extend through the first gas distribution plate; a first chamber formed within the assembly, the first chamber defined between the top plate and the first gas distribution plate; a second chamber formed within the assembly, the second chamber defined between the first gas distribution plate and the second gas distribution plate; a reaction chamber disposed below the second gas distribution plate; a first inlet extending through the top plate and configured to deliver gas to the first chamber to flow through the first plurality of apertures; and a second inlet extending through the top plate and through the first chamber and configured to deliver gas to the second chamber to flow through the second plurality of apertures. 
As discussed above, ‘340 teaches a top plate; a first gas distribution plate comprising a first surface and a second surface, wherein a first plurality of apertures extend through the first gas distribution plate; a first chamber formed within the assembly, the first chamber defined between the top plate and the first gas distribution plate; a second gas distribution plate comprising a third surface and a fourth surface, wherein a second plurality of apertures extend through the second gas distribution plate; a second chamber formed within the assembly, the second chamber defined between the first gas distribution plate and the second gas distribution plate; a reaction chamber disposed below the second gas distribution plate; a first inlet extending through the top plate and configured to deliver gas to the first chamber to flow through the first plurality of apertures; and a second inlet extending through the top plate and through the first chamber and configured to deliver gas to the second chamber to flow through the second plurality of apertures.
	The motivation for adding the top plate; a first gas distribution plate comprising a first surface and a second surface, wherein a first plurality of apertures extend through the first gas distribution plate; a first chamber formed within the assembly, the first chamber defined between the top plate and the first gas distribution plate; a second gas distribution plate comprising a third surface and a fourth surface, wherein a second plurality of apertures extend through the second gas distribution plate; a second chamber formed within the assembly, the second chamber defined between the first gas distribution plate and the second gas distribution plate; a reaction chamber disposed below the second gas distribution plate; a first inlet extending through the top plate and configured to deliver gas to the first chamber to flow through the first plurality of apertures; and a second inlet extending through the top plate and through the first chamber and configured to deliver gas to the second chamber to flow through the second plurality of apertures is to provide a processing chamber in which to use the gas distribution plate of ‘737.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the top plate; a first gas distribution plate comprising a first surface and a second surface, wherein a first plurality of apertures extend through the first gas distribution plate; a first chamber formed within the assembly, the first chamber defined between the top plate and the first gas distribution plate; a second gas distribution plate comprising a third surface and a fourth surface, wherein a second plurality of apertures extend through the second gas distribution plate; a second chamber formed within the assembly, the second chamber defined between the first gas distribution plate and the second gas distribution plate; a reaction chamber disposed below the second gas distribution plate; a first inlet extending through the top plate and configured to deliver gas to the first chamber to flow through the first plurality of apertures; and a second inlet extending through the top plate and through the first chamber and configured to deliver gas to the second chamber to flow through the second plurality of apertures to the apparatus of ‘737 as taught by ‘340.
‘737 and ‘340 differ from the present invention in that they do not teach that a cross-sectional width of the first-section first end is the same as a cross-sectional width of the second-section first end.
‘580 was discussed above and teaches the use of a nozzle 504 (Figures 6 and 7) that have a cross-sectional width of the first-section first end 504 is the same as a cross-sectional width of the second-section first end 516 (Figures 6 and 7).
The motivation for making the cross-sectional width of the first-section first end the same as the cross-sectional width of the second-section first end in the apparatus of ‘737 and ‘340 is to provide an alternate and equivalent design of the nozzle as taught by ‘580. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the cross-sectional width of the first-section first end the same as the cross-sectional width of the second-section first end in the apparatus of ‘737 and ‘340 as taught by ‘540.
Claims 14-20 and 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,858,737 (‘737) in view of Strang, US 2003/0019580 A1 (‘580). 
‘737 teaches the claimed a second gas distribution plate comprising a third surface and a fourth surface, wherein a second plurality of apertures extend through the second gas distribution plate, and the shape, size, and claimed ratio of the apertures. 
‘737 differs from the present invention in that ‘737 does not teach that a cross-sectional width of the first-section first end is the same as a cross-sectional width of the second-section first end.
‘580 was discussed above and teaches the use of a nozzle 504 (Figures 6 and 7) that have a cross-sectional width of the first-section first end 504 is the same as a cross-sectional width of the second-section first end 516 (Figures 6 and 7).
The motivation for making the cross-sectional width of the first-section first end the same as the cross-sectional width of the second-section first end in the apparatus of ‘737 is to provide an alternate and equivalent design of the nozzle as taught by ‘580. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the cross-sectional width of the first-section first end the same as the cross-sectional width of the second-section first end in the apparatus of ‘737 as taught by ‘540.
Response to Arguments
The amendments to the claims have overcome the 112(b) rejections. The rejections have been withdrawn.
Applicant’s arguments, see arguments entitled “Rejections under 35 U.S.C. § 102”, “Rejections under 35 U.S.C. § 103”, and “Double Patenting”, filed August 23, 2022, with respect to: the 102 and 103 rejections in view of Chen et al; the 103 rejections in view of Kurita et al and Chen et al; and Double Patenting rejections; have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Strang, US 2003/0019580 A1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention. Ge et al, 9,765,432 B2, could be used to replace Chen et al; or Blonigan et al, US 2004/0129211 A1 or Choi et al, US 2010/0006031 A1, could be used to replace Strang in the rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716